Citation Nr: 0525735	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to June 
1979, and from January 1981 to January 1984, with subsequent 
service in the Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Denver, 
Colorado, that, in pertinent part, denied service connection 
for schizoaffective disorder.  A personal hearing was held 
before the undersigned Veterans Law Judge at the RO (i.e., a 
Travel Board hearing) in May 2004.  In December 2004, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDING OF FACT

Schizoaffective disorder began years after service, and was 
not caused by any incident of service.


CONCLUSION OF LAW


Schizoaffective disorder was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, an August 2003 statement 
of the case, and a May 2005 supplemental statement of the 
case.  He was furnished with VCAA letters in June 2002 and 
February 2005.  In the February 2005 letter, the veteran was 
advised to submit any additional evidence.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  He was also informed of what 
evidence the VA would obtain.

The veteran's representative has asserted that VA should 
examine the veteran to determine whether his current 
psychiatric disorder is related to service.  The Board finds 
that such an examination is not necessary to make a decision 
on the claim, as there is no evidence of a chronic 
psychiatric disorder during service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Board finds that the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
his case and ample opportunity to submit and/or identify such 
evidence.  The veteran has submitted evidence and written 
arguments and testimony.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at a May 2004 Board hearing; service medical 
records; VA outpatient and hospitalization records dated from 
1992 to 2005; medical records from a former employer; and 
information from the National Personnel Records Center.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims service connection for schizoaffective 
disorder which he asserts was incurred during military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Initially, the Board notes that some of the veteran's service 
medical records are unavailable, and that multiple attempts 
to obtain additional service medical records have been 
unsuccessful.  On separation medical examination in March 
1979, the veteran's psychiatric system was listed as normal.  
In a report of medical history dated in March 1979, the 
veteran denied a history of depression or nervous trouble of 
any sort.

On periodic medical examination performed in March 1981, the 
veteran's psychiatric system was listed as normal.  A social 
work note dated in September 1981 reflects that the veteran 
had been seen previously in that clinic in 1977 or 1978 for 
assessment of marital discord.  At that time, the veteran 
said he was willing to participate in marital counseling but 
was not interested in individual counseling.  An October 1981 
consultation request reflects that the veteran was noted to 
display symptoms of depression due to current marital discord 
and admitted to suicidal ideation.  The provisional diagnosis 
was depressive reaction with suicidal ideation.  On 
consultation, the diagnostic impression was mild depression.  
In a report of medical history dated in January 1984, the 
veteran denied a history of depression or nervous trouble of 
any sort.  The service medical records are negative for a 
diagnosis of a chronic psychiatric disorder.

VA medical records dated in April and May 1992 reflect 
treatment for depression.  A VA discharge summary reflects 
that the veteran was hospitalized from June to July 1998 and 
treated for a psychosis not otherwise specified (NOS), and 
for a mood disorder NOS.  Subsequent VA medical records 
reflect treatment for schizoaffective disorder complicated by 
substance and alcohol abuse.

In January 2002, the veteran submitted a claim for service 
connection for schizophrenia.

By a letter to a veterans' service organization dated in May 
2002, a VA doctor responded to a query regarding psychotic 
episodes during military service.  He indicated that the only 
studies which had been done were for the Israeli Army.  He 
stated that psychotic episodes generally occurred at the 
beginning of military service when the stress of adjustment 
appeared to be the highest.  He stated that schizophrenic 
symptoms seemed to occur because of the change from living an 
isolated existence in a family to living a social existence 
among men and women of the same age.

By a letter dated in August 2002, the veteran related that 
during service, he had trouble getting along with officers, 
and was seen by a psychiatrist on two occasions:  in 1975 and 
1981.  He said he had stress and depression while he was in 
Korea during service.  By a statement dated in August 2002, 
the veteran's father essentially said that the veteran's 
personality changed after military service, and he had fits 
of anger.

By a statement dated in February 2004, the veteran's 
representative essentially contended that the veteran had a 
dysfunctional childhood and adolescence, and that his 
military experiences may have triggered psychotic episodes.

At a May 2004 Travel Board hearing, the veteran essentially 
reiterated his assertions.  He stated that he suffered from 
depression during service, and that he received therapy for 
this condition on two occasions during his service in Korea.  
He said he drank alcohol on a daily basis during his second 
period of service to cope with his problems.  He contended 
that he had been depressed since 1976.  He reported that 
after service, he first received treatment for his 
psychiatric symptoms in 1986 from an employees' physician.  
He said he had no subsequent psychiatric treatment until 
1998.

In December 2004, the Board remanded this case to the RO, 
primarily to obtain VA medical records and records from the 
Social Security Administration (SSA).

In March 2005, the RO received the veteran's records from the 
SSA.  Such records reflect that the SSA determined that the 
veteran was not disabled in April 2002.  His primary 
diagnosis was listed as polysubstance abuse, reportedly in 
remission, and affective disorder.  

The veteran has asserted that he incurred schizoaffective 
disorder during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Available service medical records reflect that the veteran 
was treated for depression in the fall of 1981 which was 
related to marital discord.  The medical evidence 
demonstrates that this depression was acute and transitory.  
There is no medical evidence of a chronic psychiatric 
disorder during military service, and no evidence of a 
diagnosis of a psychosis, to include schizoaffective 
disorder.  There is no medical evidence of a psychosis within 
the first post-service year.

The first post-service treatment for a psychiatric disorder 
is dated in 1992, when the veteran was treated for 
depression.  The first medical evidence of schizoaffective 
disorder is dated in 1998, and subsequent medical records 
reflect that the veteran has received ongoing treatment for 
this disorder.  There is no medical evidence linking the 
current schizoaffective disorder with military service, as 
required for service connection.  The May 2002 letter from 
the VA doctor regarding psychoses in service does not 
specifically relate to the veteran, and does not show that 
his current psychiatric disorder is related to service.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Moreover, the 
VA doctor discussed psychotic episodes during military 
service, and there is no evidence that the veteran had any 
psychotic episodes until many years after separation from 
service.

The Board finds that the medical evidence does not reflect 
that the veteran's current schizoaffective disorder is 
related to service.  The preponderance of the evidence is 
against the veteran's claim for service connection for 
schizoaffective disorder.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for schizoaffective disorder is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


